IN THE SUPREME COURT OF TEXAS

                                 No. 04-0913

                          IN RE  SUPPORTKIDS, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      Relator's motion for  emergency  stay,  filed  October  13,  2004,  is
granted.  All proceedings in Cause  No.  04-08571,  styled  Wanda  McKibben,
Individually and on behalf of All Others Similarly Situated v.  Supportkids,
Inc. and Karl E. Hays, in the 255th District Court of Dallas County,  Texas,
is stayed pending further order of this Court.


            Done at the City of Austin, this December 14, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk